TAYLOR, J.
It is wholly unnecessary to examine the numerous authorities, which have been cited in this case, to show what constitutes a fatal variance, between the instrument produced on the trial, and the description contained in the declaration; here is no variance, whatever.
The plaintiff has declared, that he complains of “ John Cantley,” and proceeds to set out the execution of the note, by the “ defendant;” the note offered in evidence, is signed “J. Cantley.” Here, certainly is no discrepancy. There is no attempt to set out the note in hat verba — had there been, the effect of such a misrecital, as “ John Cantley,” instead of J. Cantley, might have deserved consideration.
The judgment is affirmed.